           Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 1 of 95




 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 5
                                      OAKLAND DIVISION
 6
   INTEGRITYMESSAGEBOARDS.COM,                      Case No.: 4:18-CV-05286 PHJ-JCS
 7 LLC, Individually and on Behalf of All Others

 8 Similarly Situated,
                                                    DECLARATION OF GREGORY
 9                Plaintiff,                        PINSONNEAULT IN SUPPORT OF
           v.                                       PLAINTIFF’S MOTION TO
10                                                  CERTIFY CLASS
     FACEBOOK, INC.,
11

12                Defendant.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28     __________________________________________________________________________________________
          PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION TO CERTIFY CLASS
                                     CASE N O. 4:18- CV-05286 PJH-JCS
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 2 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 3 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 4 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 5 of 95
            Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 6 of 95




 1 arise in commercial litigation. LitiNomics was started in 2007 and its primary office is located in

 2 Walnut Creek, California.

 3          11.    Prior to becoming a Managing Director and Chief Executive Officer at LitiNomics

 4 in September 2016, I held the positions of Director and Chief Executive Officer, Principal and

 5 Chief Operating Officer, Principal, and Senior Associate from the time I started at LitiNomics in

 6 April 2007. Prior to joining LitiNomics, I held positions with increasing responsibility at Charles

 7 River Associates International from 2003 to 2007 (ending with Senior Associate) and worked as an

 8 independent consultant for several consulting firms.

 9          12.    I earned two bachelor degrees from the University of Washington in 1996: a

10 Bachelor of Science (cum laude) in computer science and a Bachelor of Arts (cum laude) in

11 economics and mathematics. I also earned a Master of Arts in economics from the University of

12 California at Berkeley in 2002, with fields of specialization of Industrial Organization and

13 Econometrics. During my time at the University of California at Berkeley, I was a graduate student

14 instructor for Industrial Organization (three semesters) and Econometrics (one semester), in

15 addition to other economic courses, and I was awarded the “Outstanding Graduate Student

16 Instructor Award” in 2002.

17          13.    During my 18-year consulting career, I have consulted on more than 210 matters,

18 more than 170 of which have involved the calculation of economic damages. I have been the

19 retained expert or project lead (in non-litigation matters) in more than 90 of these matters, involving

20 a wide range of causes of action, including cases involving intellectual property disputes (patent

21 infringement, misappropriation of trade secrets, copyright infringement and trademark

22 infringement), consulting on reasonable license terms (non-litigation), breach of contract disputes,

23 class certification issues, and other issues. The matters for which I have consulted have included a

24 wide range of technologies, including consumer electronics, medical devices, touchscreen devices,

25 online advertising, computers, chip design and manufacturing, software, and e-commerce.

26          14.    I am a Certified Licensing Professional, a designation that is intended to recognize

27 professionals who have demonstrated their experience and proficiency in the licensing and

28                                                     3
       ____________________________________________________________________________________________
           PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION TO CERTIFY CLASS
                                      CASE N O. 4:18- CV-05286 PJH-JCS
             Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 7 of 95




 1 commercialization of intellectual property. I am a member of the American Economic Association,

 2 the Western Economic Association International, the Licensing Executive Society, and the

 3 American Intellectual Property Law Association. I am also an Associate of the American Bar

 4 Association, and a committee member of the patent litigation, copyright litigation, and trademark

 5 litigation committees of the American Bar Association.

 6 IV.        Background
          A. Plaintiff’s Class Allegations1
 7
              15.    This section provides a general overview of my understanding of the allegations at
 8
     issue in this case. I understand that Plaintiff seeks to represent a class of advertisers who used
 9
     Facebook’s self-serve advertising platform to target the display of their ads to Facebook users from
10
     August 28, 2014 to the present (the “Class Period”). During this period, Facebook persistently
11
     misrepresented that it could “show ads to people that match the advertiser’s target audience.”
12
     Facebook defrauded these advertisers because Facebook knew, but fraudulently concealed from
13
     these advertisers, that certain of its targeting categories — interest, behavior, and partner categories
14
     — were                inaccurate, and therefore, that a                           were being displayed
15
     to users who did not match the targeting criteria that advertisers had selected.2
16
              1. Proposed Class
17
              16.    In its class certification motion, I understand that Plaintiff seeks to certify the
18
     following class:
19
              All individuals or entities within the United States who, from August 28, 2014 to the
20
              present, targeted Facebook users in one or more “interest,” “behavior,” or “partner”
21            categories selected using Facebook’s self-serve targeting interface, and who paid
              Facebook for at least one ad for which they had neither (a) expressly authorized
22            Facebook to disregard their targeting criteria by opting into “Targeting Expansion”
23
     1
24   In this section I set forth my understanding of the background of the case and Class Plaintiffs’
   allegations based on the latest complaint filed in this matter, my review of relevant motions and
25 court transcripts, and discussions with counsel.
   2
26 First Amended Class Action Complaint, July 13, 2020 (hereafter, “First Amended Complaint”),
   pp. 2-3.
27

28                                                       4
         ____________________________________________________________________________________________
             PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION TO CERTIFY CLASS
                                        CASE N O. 4:18- CV-05286 PJH-JCS
             Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 8 of 95




              nor (b) elected to be charged only when a user made a purchase or downloaded an
 1            app.3
 2            2. Causes of Action at Issue
 3            17.    I understand that Plaintiff seeks to certify a class under Rule 23(b)(3) pursuing

 4 claims for (1) deceit under Section 1709 of the California Civil Code, and (2) common law fraud.

 5 These claims allege that Facebook misrepresented (both through affirmative statements and

 6 material omissions it had a duty to disclose) its ability to display ads to users who actually matched
                                                                                      4
 7 the targeting criteria advertisers selected through Facebook’s targeting interface. Plaintiff is also

 8 seeking punitive damages on its fraud claims.

 9            18.    I am further advised that Plaintiff seeks to certify a class under Rule 23(b)(2) for

10 declaratory and injunctive relief under California’s Unfair Competition Law. Specifically, I

11 understand that Plaintiff seeks a declaration that Facebook’s practices are likely to deceive a

12 reasonable consumer, in violation of the UCL, and a mandatory injunction that would require

13 Facebook to provide truthful, non-misleading information about its targeting accuracy in the future.

14        B. Statement of Instruction on Damages for Fraud Causes of Action

15            19.    I understand from counsel that if Plaintiff prevails in certifying its deceit and/or

16 common law fraud claims, and proving Facebook’s liability on such claims, California law provides

17 that the class members will be entitled to out-of-pocket damages, which are measured as the

18 difference between what the class members paid and the value of what the class members received.

19 Specifically, I understand that the California Supreme Court has held that defrauded parties are

20 ordinarily limited to recovering out-of-pocket losses, defined as “the measure of damages . . .

21   3
       I understand the proposed class definition also excludes Facebook and its subsidiaries, affiliates,
     and current and former officers or employees (and members of their immediate families); their
22   representatives, heirs, or assigns; and any judge, justice, or judicial officer presiding over this
23   matter (and members of their immediate families). I note that,
                                even if a targeting specification is used to deliver a very small number of
24   ads, it is very likely that at least one of the targeting criteria at issue is inaccurate. For example, if a
     targeting criterion has an accuracy rate of 50%, and if 10 ads are delivered using that targeting
25   criterion, the chance the targeting criterion is actually satisfied for all 10 ads is 1 in 1,024, or less
     than 0.1%.
26   4
       First Amended Complaint, pp. 35-38.
27

28                                                       5
         ____________________________________________________________________________________________
             PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION TO CERTIFY CLASS
                                        CASE N O. 4:18- CV-05286 PJH-JCS
             Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 9 of 95




 1 directed to restoring the plaintiff to the financial position enjoyed by him prior to the fraudulent

 2 transaction,” i.e., “the difference in actual value at the time of the transaction between what the

 3 plaintiff gave and what he received.”5

 4            20.    I understand from counsel that Plaintiff is seeking class certification of its statutory

 5 and common law fraud claims for damages under Rule 23(b)(3),6 and that to do so, Plaintiff must

 6 show that “ ‘damages are capable of measurement on a classwide basis,’ in the sense that the whole

 7 class suffered damages traceable to the same injurious course of conduct underlying the plaintiffs’

 8 legal theory.”7 At the same time, I understand that Plaintiff need not show that class members’

 9 damages from the injurious conduct are identical.8 Further, I understand that California law

10 “requires only that some reasonable basis of computation be used, and the damages may be

11 computed even if the result reached is an approximation.”9

12        C. Overview of Facebook’s Advertising Products and Services

13            21.    Throughout the Class Period, Facebook has generated substantially all of its revenue
                                                                                         10
14 selling advertising to businesses that market products and services to Facebook users.

15 Accordingly, Facebook’s advertising system is a critical component of its operations. In this

16 section and to provide context for my opinions, I provide a general overview of Facebook’s

17 advertising products and services.

18

19

20
     5
       All. Mortg. Co. v. Rothwell, 900 P.2d 601, 609 (1995) (Citations omitted).
21   6
       First Amended Complaint, pp. 31-33.
     7
22     Just Film, Inc. v. Buono, 847 F.3d 1108, 1120 (9th Cir. 2017) (Citation omitted).
     8
       Nguyen v. Nissan N. Am., Inc., 932 F.3d 811, 816-17 (9th Cir. 2019).
23   9
       Pulaski & Middleman, LLC v. Google, Inc., 802 F.3d 979, 989 (9th Cir. 2015) (Citation omitted).
24   10
        Facebook, Inc. Form 10-K for the fiscal year ended December 31, 2015, pp. 5-6, 9, 42. See also
     Facebook, Inc. Form 10-K for the fiscal year ended December 31, 2016, pp. 5-6, 9, 41. See also
25   Facebook, Inc. Form 10-K for the fiscal year ended December 31, 2017, pp. 5-6, 9, 43. See also
26   Facebook, Inc. Form 10-K for the fiscal year ended December 31, 2018, pp. 5-6, 9, 44. See also
     Facebook, Inc. Form 10-K for the fiscal year ended December 31, 2019, pp. 7-8, 11-12, 56.
27

28                                                       6
         ____________________________________________________________________________________________
             PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION TO CERTIFY CLASS
                                        CASE N O. 4:18- CV-05286 PJH-JCS
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 10 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 11 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 12 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 13 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 14 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 15 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 16 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 17 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 18 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 19 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 20 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 21 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 22 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 23 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 24 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 25 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 26 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 27 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 28 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 29 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 30 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 31 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 32 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 33 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 34 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 35 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 36 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 37 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 38 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 39 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 40 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 41 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 42 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 43 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 44 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 45 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 46 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 47 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 48 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 49 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 50 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 51 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 52 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 53 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 54 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 55 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 56 of 95
           Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 57 of 95




                For those users identified as 4th level: The accuracy for the 4th level is 30%. For
 1              the 70% of the time the data is inaccurate, given each of the four remaining
 2              levels has equal membership, there is a 1 in 4 (25%) probability that the user is
                in the other level selected by the advertiser. Therefore, the probability of
 3              accuracy is calculated as 30% + 70% * 25% = 47.5%.

 4              For those users identified as 5th level: The accuracy for the 5th level is 40%. For
                the 60% of the time the data is inaccurate, given each of the four remaining
 5              levels has equal membership, there is a 1 in 4 (25%) probability that the user is
                in the other level selected by the advertiser. Therefore, the probability of
 6              accuracy is calculated as 40% + 60% * 25% = 55%.
 7              Overall, given the assumption of equal membership, there is a 50% chance that
                the user to which an ad would be displayed is in the 4th or 5th level. Therefore,
 8              the overall accuracy for this targeting criteria of either the 4th or 5th level would
                be calcualted as 50% * 47.5% + 50% * 55% = 51.25%.
 9

10          132.    When data is available about the distribution of users across levels, that data can be

11 used in the calculation. Continuing the example used above, if the distribution of users across the

12 levels are the rate in the table below, then the calculation that the multiple levels are satisfied would

13 be adjusted as follows:

14                         Level 1            25%
15                         Level 2            15%
                           Level 3            20%
16                         Level 4            15%
17                         Level 5            25%
18
                For those users identified as 4th level: The accuracy for the 4th level is 30%. For
19              the 70% of the time the data is inaccurate, the probability that the user is in the
                5th level would be calculated as 25% (the probabilty of level 5) divided by 85%
20              (the remaining cumulative probability given the user is not in the 4th level), or
                29.4%. Therefore, the probability of accuracy is calculated as:
21
                    30% + (70% * 29.4%) = 50.58%.
22              For those users identified as 5th level: The accuracy for the 5th level is 40%. For
23              the 60% of the time the data is inaccurate, the probability that the user is in the
                4th level would be calculated as 15% (the probabilty of level 4) divided by 75%
24              (the remaining cumulative probability given the user is not in the 5th level), or
                20%. Therefore, the probability of accuracy is calculated as:
25
                    40% + (60% * 20%) = 52.0%.
26              Overall, given the advertiser selected the 4th level (15% of users) and the 5th level
                (25% of users), there is a 15% ÷ 40% = 37.5% chance that the user to which an
27

28                                                    54
       ____________________________________________________________________________________________
           PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION TO CERTIFY CLASS
                                      CASE N O. 4:18- CV-05286 PJH-JCS
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 58 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 59 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 60 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 61 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 62 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 63 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 64 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 65 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 66 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 67 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 68 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 69 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 70 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 71 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 72 of 95
Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 73 of 95




             EXHIBIT A
            Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 74 of 95


                                     CURRICULUM VITAE
                                  GREGORY A. PINSONNEAULT

POSITION         Managing Director and Chief Executive Officer, LitiNomics, Inc.


RANGE OF         Mr. Pinsonneault has more than eighteen years of experience providing consulting
EXPERIENCE       services and expert testimony for economic, financial, and business issues related to
                 commercial litigation, primarily in the calculation of economic damages. He has
                 consulted on more than 210 different projects, in a variety of complex litigation matters
                 including intellectual property disputes, breach of contract, predatory pricing and buying,
                 and antitrust monopolization.

                 Mr. Pinsonneault has been designated as an expert witness or non-litigation project
                 lead in at least 90 matters, including cases involving intellectual property disputes
                 (patent infringement, misappropriation of trade secrets, copyright infringement and
                 trademark infringement), consulting on reasonable license terms (non-litigation), breach
                 of contract disputes, class certification and damages issues, and other issues. He has
                 provided live sworn expert testimony on eighteen occasions (eleven times at deposition,
                 three times at arbitration, once at trial in state court, and three times at trial in U.S.
                 District Court).

                 Mr. Pinsonneault is a Certified Licensing Professional.


EDUCATION        M.A. in Economics, University of California-Berkeley (2002)
                   Fields of Specialization: Industrial Organization and Econometrics

                 B.S. in Computer Science, University of Washington (1996)
                   Honors: cum laude

                 B.A. in Mathematics and Economics, University of Washington (1996)
                   Honors: cum laude


PROFESSIONAL     LitiNomics, Inc. (Mountain View, CA)
AND BUSINESS        Managing Director and Chief Executive Officer, September 2016 - Present
HISTORY             Director and Chief Executive Officer, September 2011 - September 2016
                    Principal and Chief Operating Officer, March 2011 - August 2011
                    Principal, January 2009 - March 2011
                    Senior Associate, April 2007 - December 2008

                 CRA International, Inc. (Palo Alto, CA)
                   Senior Associate, January 2006 - April 2007
                   Consulting Associate, December 2003 - December 2005

                 Independent Consultant, January 2002 - November 2003
                    Consultant to CRA, November 2003
                    Consultant to LECG, June 2003 - July 2003
                    Consultant to MiCRA, May 2002 - March 2003

                 Safeway, Inc., (Bellevue, WA)
                   Assistant Store Manager, 1993 - 1996
                   Various Positions, 1990 – 1993
                                             Page 1 of 22
           Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 75 of 95


TEACHING         University of California-Berkeley (Berkeley, CA)
HISTORY            Graduate Student Instructor:
                     - Spring 2002 Head Graduate Student Instructor
                     - Fall 2001      Industrial Organization (Professor - Dr. Glenn Woroch)
                     - Spring 2001 Industrial Organization (Professor - Dr. Glenn Woroch)
                     - Fall 2000      Industrial Organization (Professor - Dr. Jordi Gual)
                     - Fall 1999      Econometrics (Professor - Dr. Bronwyn Hall)
                     - Fall 1997      Introduction to Economics (Professor - Dr. James Pierce)

                 Awarded "Outstanding Graduate Student Instructor Award," University of California-
                 Berkeley Economics Department, 2002


PROFESSIONAL     Certified Licensing Professional, 2015 - Present
AFFILIATIONS
AND              Member, American Economic Association, 1998 - Present
CERTIFICATIONS
(Current)        Member, Western Economic Association International, 2016 - Present

                 Member, Licensing Executive Society, 2015 - Present

                 Member, American Intellectual Property Law Association, 2015 - Present
                   • Committee Member, Patent Litigation, 2017 - Present
                   • Committee Member, Patent Litigation Damages Subcommittee, 2017 - Present

                 Associate, American Bar Association, 2011 - Present
                    • Member, Section of Intellectual Property Law, 2011 - Present
                    • Committee Member, Patent Litigation, 2011 - Present
                    • Committee Member, Trademark Litigation, 2012 - Present
                    • Committee Member, Copyright Litigation, 2012 - Present
                            o Subcommittee Member, Copyright Damages, 2012 - Present

                 Member, Planning Committee for USC Gould School of Law Intellectual Property
                 Institute, 2011 - Present
                     • Committee Member, Planning Committee for Patent Damages Roundtable,
                          2014 - 2015
                     • Committee Member, Planning Committee for I.P. Remedies Roundtable,
                          2016 - 2017

                 Member, Planning Committee for Stanford-Berkeley Advanced Patent Law
                 Institute: Silicon Valley (APLISV), 2015 – Present


PROFESSIONAL     Member, Intellectual Property Owners Association, 2008-2010, 2018 - 2019
AFFILIATIONS       • Committee Member, Damages & Injunctions Committee, 2018 - 2019
AND
CERTIFICATIONS
(Past)




                                             Page 2 of 22
         Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 76 of 95


PUBLICATIONS   “The Perceived Shortage of High-Tech Workers” (with Clair Brown and Ben Campbell),
               Editorial, Spring 1998.

               "Employment Systems, Technological Change and Plant Performance in the
               Semiconductor Industry" (with Clair Brown and Daniel Rascher), CSM-HR Working
               Paper, University of California, Berkeley, 1999.

               “The Use of New Technology and HR Systems in Improving Semiconductor
               Manufacturing Performance” (with Clair Brown and Daniel Rascher), Working Paper,
               Center for Work, Technology, and Society, University of California, Berkeley, 1999.

               ABA Report and Proposed Resolution re Kimberly-Clark Worldwide, Inc. v. First Quality
               Baby Products, LLC (with Jonathan Muenkel, Katie Karn, and Karl Gross), January
               2012.

               ABA Report and Proposed Resolution re Remedies in Trademark Litigation (with Nicole
               Emmons, Kenneth Davis, Jessica Bahr, Erin Tanner, and Justin Ourso), March 2013.

               "Reasonable Royalty Damages: History and Recent Guidance," Paper Submitted for
               ABA IPL 30th Annual Intellectual Property Law Conference, March 2015.

               ABA Report and Proposed Resolution re Mentor Graphics Corp. v. Eve-USA, Inc. et al.
               (with Alan Ratliff, Karl Gross, Audrey Grace Ogurchak), July 2017.

               “Pre- and Post-Judgment Interest” (with Christian Tregillis), Chapter In Lost Profits
               Damages: Principles, Methods, and Applications, Edited by Everett P. Harry and Jeffrey
               H. Kinrich, Valuation Products and Services, 2017.

               “Design Patent Damages: History and Recent Developments," Paper Submitted for
               AIPLA 2020 Virtual Annual Meeting, October 2020.

               “Pre- and Post-Judgment Interest” (with Christian Tregillis), Chapter In Lost Profits
               Damages: Principles, Methods, and Applications, 2nd Edition, Edited by Everett P. Harry
               and Jeffrey H. Kinrich, Valuation Products and Services, forthcoming 2021.




                                          Page 3 of 22
             Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 77 of 95


PRESENTATIONS "The Rapidly Changing Patent Damages Landscape: How to Stay Ahead" (with Dominic
              M. Persechini), Presentation at California Society of CPAs, Litigation Section (Economic
              Damages) Meeting, October 2011.

                    "The Legacy of Judge Rader: Tying Damages to the Claimed Invention (And How
                    Technical Experts Can Help)," Presentation at University Club of Palo Alto Luncheon,
                    July 2014.

                    "Modern Approaches to Calculating Reasonable Royalty Damages" (with Matthew
                    Blackburn, Bill Choi, and Justin Lewis), Presentation at ABA IPL 30th Annual Intellectual
                    Property Law Conference, March 2015.

                    “The Winds of Change in the Patent World,” Presentation to King Hall Intellectual
                    Property Association (KHIPLA), University of California, Davis, October 2016.

                    “Lost Profits and Patent Damages – Lessons Learned from Masimo v. Philips” (with
                    Mark Kachner), Presentation to California Society of CPAs Forensic Services Section,
                    Economic Damages Section Meeting, February 2017.

                    “Apportionment, Early Damages Disclosures, Enhanced Damages, and More!”
                    (Moderator for panel including Karen Boyd, Daralyn Durie, and Leah Waterland),
                    Presentation at 18th Annual Berkeley – Stanford Advanced Patent Law Institute Silicon
                    Valley, December 2017.

                    “Design Patents and the Supreme Court – Takeaways from the Apple v. Samsung
                    Litigation,” Presentation at Berkeley Center for Law & Technology (BCLT) / Berkeley
                    Technology Law Journal (BTLJ) Law & Tech Speaker Series, Boalt Law School,
                    September 2018.

                    "IP Damages Workshop: Navigating Through Murky Waters; Recent Developments in IP
                    Damages Law” (with Lisa S. Glasser, Blake B. Inglish, Randall E. Kay, Ryan W.
                    Koppelman, Justin Lewis, Erik J. Olson, Jeffery A. Stec, Moderated by Shelly Irvine),
                    Presentation at USC Gould School of Law 2019 Intellectual Property Institute, March
                    2019.

                    “Design Patents Damages – From Carpet Wars to Smartphone Wars,” Presentation to
                    American Intellectual Property Law Association (AIPLA) Damages Subcommittee,
                    April 16, 2019.

                    “Design Patents Damages – From Carpet Wars to Smartphone Wars,” Webinar for
                    American Intellectual Property Law Association – AIPLA Online CLE & Programs,
                    October 3, 2019.

                    “Design Patents Damages – Past and Present,” Presentation to Intellectual Property
                    Owners (IPO) Damages and Injunctions Committee, October 10, 2019.

                    “Damages Contentions: Theory and Practice” (Moderator for panel including Magistrate
                    Judge Susan van Keulen and Paul Bondor), Presentation at 20th Annual Berkeley –
                    Stanford Advanced Patent Law Institute Silicon Valley, December 2019.

                    “Early Damages Disclosures and Contentions – Update on Implementation,”
                    Presentation to American Intellectual Property Law Association (AIPLA) Damages
                    Subcommittee, January 21, 2020.

                                               Page 4 of 22
            Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 78 of 95


PRESENTATIONS “Disgorgement of Profits for Design Patents: From the 19th Century to the 21st,”
(Continued)   Webinar for California Lawyers Association (formerly The State Bar of California
              Sections), February 4, 2020.

                   “Design Patent Damages: What you need to know to get your design patent damages
                   case ready for trial,” (presented with Nicholas Kim, Scott Daniels, Scott Kamholz, the
                   Honorable Randall Rader (retired), and Felicia Boyd as part of panel “Double Dutch:
                   Mastering the Interplay Between District Court and PTAB Litigation: Leveraging PTAB
                   with District Court Proceedings, and vice versa”), Presentation at AIPLA 2020 Virtual
                   Annual Meeting, October 2020.




                                              Page 5 of 22
         Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 79 of 95


TESTIMONY /   Grewal v. Choudhury, U.S. District Court - N.D. of CA, Case No. 3:07-cv-04218, Trial
DECLARATION   Testimony (2008), Declaration (2008).
EXPERIENCE
              Jaramillo v. The Coca-Cola Company et al., Superior Court of California, County of
              Madera, Case No. MCV037482, Deposition Testimony (2008).

              MedCorp, Inc. v. PinPoint Technologies, Inc. et al., U.S. District Court - District of
              Colorado, Civil Action No. 1:08-cv-00867, Deposition Testimony (2009).

              Ryder-Loomis v. Allstate Insurance Company, Superior Court of California, County of
              San Francisco, Case No. CPF-09-509981 (referred to Arbitration at ADR Services),
              Arbitration Testimony (2010).

              Dr. Ho v. California Advanced Imaging Medical Associates, Inc. d/b/a National
              Orthopedic Imaging Associates et al., JAMS, Arbitration Testimony (2010), Deposition
              Testimony (2010).

              O'Donovan, De La Torre, Saysourivong, and all others similarly situated. v. CashCall,
              Inc., U.S. District Court - Northern District of California, Case No. 3:08-cv-03174,
              Declaration (2010).

              Bibiji Inderjit Kaur Puri v. Golden Temple of Oregon, LLC, Arbitration Service of
              Portland, Arbitration Testimony (via perpetuation deposition, 2011).

              Bernal and all others similarly situated v. Southwestern Pacific Specialty Finance, Inc.
              d/b/a Check 'N Go, U.S. District Court - Northern District of California, Case No. 4:12-cv-
              05797, Declaration (2012).

              FortuNet, Inc. v. Playbook Publishing, LLC, et al., Nevada District Court, Clark County,
              Case No. A-11-645734-B, Trial Testimony (2013).

              PQ Labs, Inc. v. Yang Qi, et al., U.S. District Court - Northern District of California, Cse
              No. 4:12-cv-00450, Deposition Testimony (2013), Declaration (2014), Trial Testimony
              (2014).

              Munson v. Splice Communications, Inc., Coan, and Bischoff, U.S. District Court -
              Northern District of California, Case No. 3:12-cv-05089, Trial Testimony (2014).

              Sky Zone, LLC v. Raymond et al., U.S. District Court - District of Nevada, Case No.
              3:11-cv-00141, Deposition Testimony (2015).

              Alfred, Barrish, and all others similarly situated v. Pepperidge Farm, Inc., U.S. District
              Court - Central District of California, Case No. 2:14-cv-07086, Declaration (2015).

              Robert Tomassini, and all others similarly situated v. FCA US LLC (f/k/a Chrysler Group
              LLC), U.S. District Court – Northern District of New York, Case No. 3:14-cv-01226,
              Declaration (2016), Deposition Testimony (2017).

              Anthony Shamrell and Daryl Tysdyk, and all others similarly situated v. Apple, Inc.,
              Superior Court of California, County of San Diego, Case No. 37-2013-00055830,
              Declaration (March 2017, August 2018, November 2018, and August 2019), Deposition
              Testimony (March 2017, September 2018, June 2019).


                                           Page 6 of 22
         Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 80 of 95


TESTIMONY /   William S. Callaway and all other similarly situated v. Mercedes-Benz USA, LLC et al.,
DECLARATION   U.S. District Court - Northern District of California, Case No. 2:16-cv-01346,
EXPERIENCE    Declaration (2017).
(Continued)
              Jennifer Hasemann and Debbie Hoth, and all others similarly situated v. Gerber
              Products Co., Jeremy Greene and Cetaria Wilkerson, and all others similarly situated
              v. Gerber Products Co.,and Wendy Manemeit, and all others similarly situated v.
              Gerber Products Co., U.S. District Court – Eastern District of New York, Consolidated
              Case Nos. 1:15-cv-02995; 1:16-cv-01153, and 2:17-cv-00093, Declaration (March
              2018, June 2018, August 2018, March 2020), Deposition Testimony (March 2018).

              Snap Lock Industries, Inc. v. Swisstrax Corp., U.S. District Court, District of Nevada,
              Case No. 2:17-cv-02742, Deposition Testimony (June 2020), Declaration (August
              2020).




                                          Page 7 of 22
                 Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 81 of 95

                                                 GREGORY A. PINSONNEAULT
                                           CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                     Work                  Retained
     Lawsuit                                         Type                         Court                              Performed             Expert

1    Capital One Financial Corp. et al.,        D    Antitrust                    U.S. District Court, District of   Damages Analysis
     Counterclaim-Plaintiffs v. Intellectual                                      Maryland (Greenbelt Division)
     Ventures I LLC et al., Counterclaim-
     Defendants (Case No. 8-14-cv-00111)

2    Cisco Sys. Inc. v. Alcatel USA, Inc. et al. D   Antitrust                    U.S. District Court, Eastern       Antitrust Liability
                                                                                  District of Texas                  and Damages
                                                                                                                     Analysis

3    Smith Street Mill, Inc. v. Weherhaeuser    D    Antitrust                    U.S. District Court, District of   Antitrust Liability
     (Civil No. 04-1049-PA)                                                       Oregon                             and Damages
                                                                                                                     Analysis

4    Syngenta Seeds, Inc. v. Monsanto           D    Antitrust                    U.S. District Court, District of   Antitrust Liability
     Company                                                                      Delaware                           and Damages
                                                                                                                     Analysis

5    Washington Alder v. Weyerhaeuser           D    Antitrust                    U.S. District Court, District of   Antitrust Liability
     (Civil No. 03-0552-PA)                                                       Oregon                             and Damages
                                                                                                                     Analysis

6    Westwood Lumber Co. v.                     D    Antitrust                    U.S. District Court, District of   Antitrust Liability
     Weyerhaeuser (Civil No. 03-0551-PA)                                          Oregon                             and Damages
                                                                                                                     Analysis

7    Bancorp v. Sun Life Assurance              P    Breach of Contract                                              Damages Analysis

8    Bank One, Oklahoma, N.A. et al. v.         D    Breach of Contract           U.S. District Court, Northern      Damages Analysis
     Trammel Crow Services, Inc. et al.                                           District of Illinois (Eastern
     (Case No. 03 C 3624)                                                         Division)

9    Columbia Aircraft v. Affiliated FM         P    Breach of Contract           Circuit Court of the State of      Damages Analysis
     Insurance                                                                    Oregon, Multinomah County

10   Etex Corp. v. Medtronic, Inc.              P    Breach of Contract           Arbritration                       Damages Analysis

11   Lima Development Inc.et al. v.             D    Breach of Contract           Oregon Circuit Court, Deschutes    Perform Financial
     Columbia Aircraft Manufacturing fka                                          County                             Review Related to
     The Lancair Company                                                                                             Insolvency

12   Pixelworks v. Fox (individual)             P    Breach of Contract                                              Damages Analysis

13   MedCorp, Inc. v. Pinpoint Technologies,    P    Breach of Contract and       U.S. District Court, District of   Damages Analysis
     Inc. et al.                                     Fraud in the Inducement      Colorado

14   Fortunet, Inc. v. Playbook Publishing et   P    Breach of Contract, Breach   Nevada District Court, Clark       Damages Analysis
     al. (Case No. A-11-645734-B)                    of Fiduciary Duty, Fraud,    County
                                                     RICO, Misappropriation
                                                     (Theft) of Trade Secrets

15   Viasphere International, Inc. v. Aram      P    Breach of Contract,          U.S. District Court, Northern      Damages Analysis
     Vardanyan (Case No. 5:12-cv-01536)              Intentional and Negligent    District of California, San Jose
                                                     Misrepresentation,           Division
                                                     Conversion, and Other
                                                     Misc. Allegations

16   Dr. Ho (Individual) v. California          P    Breach of Contract;          Judicial Arbitration and           Damages Analysis
     Advanced Imaging Medical Associates,            Employment                   Mediation Services (JAMS)
     et al.

17   Asahi Kasei Pharma Corp. v. Actelion       P    Breach of Contract;          Superior Court of the State of     Damages Analysis
     Ltd. Et al.                                     Intentional Interference     California, County of San Mateo
                                                     with Contract




                                                                 Page 8 of 22
                  Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 82 of 95

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                         Work                   Retained
     Lawsuit                                            Type                          Court                              Performed              Expert

18   Illinois Tool Works, Inc. et al. vs. Seattle   D   Breach of Contract;           U.S. District Court, Western       Damages Analysis
     Safety, LLC                                        Misappropriation (Theft) of   District of Washington (Seattle)
                                                        Trade Secrets; Conversion;
                                                        Unfair Competition

19   DefensTech International, Inc. v.        P         Breach of Fiduciary Duty      Superior Court of California,      Damages Analysis
     Edward Robert Fyfe, et al. (Case No. 30-           and Slander of Title          County of Orange
     2014-00697473)

20   Bradburn Parent/Teacher Store, Inc.. v.        D   Class Action - Antitrust      U.S. District Court, Eastern       Class Certification
     3M                                                                               District of Pennsylvania           (Damages)
                                                                                                                         Analysis

21   In re American Express Anti-Steering           P   Class Action - Antitrust      U.S. District Court, Southern      Class Certification
     Rules Antitrust Litigation                                                       District of New York               Analysis; Antitrust
                                                                                                                         Liability and
                                                                                                                         Damages Analysis

22   In Re Microsoft Corp. Antitrust Litigation     P   Class Action - Antitrust      U.S. District Court, District of   Antitrust Liability
                                                                                      Maryland Maryland                  Analysis

23   In re Payment Card Interchange Fee             P   Class Action - Antitrust      U.S. District Court, Eastern       Class Certification
     and Merchant-Discount Antitrust                                                  District of New York               (Damages)
     Litigation                                                                                                          Analysis

24   Morelock Enterprises, Inc. v.                  D   Class Action - Antitrust      U.S. District Court, District of   Class Certification,
     Weyerhaeuser                                                                     Oregon                             Antitrust Liability
                                                                                                                         and Damages
                                                                                                                         Analysis

25   Tardibuono-Quigle and all others    P              Class Action - Breach of      U.S. District Court, Southern      Class Certification
     similarly situated v. HSBC Mortgage                Contract, Violation of NY     District of New York               (Damages)
     Corp. and HSBC Bank USA, N.A. (Case                General Business Law                                             Analysis
     No. 7:15-cv-06940)                                 Sec. 349, and Claim Under
                                                        NY Banking Law Sec.
                                                        598(3)

26   In re Chase Bank USA, N.A. "Check              P   Class Action - Breach of      U.S. District Court, Northern      Class Certification
     Loan" Contract Litigation                          Implied Covenant of Good      District of California             (Damages)
                                                        Faith and Fair Dealing                                           Analysis

27   Tyler Barnett PR, LLC, One, LLC, and           P   Class Action - California     U.S. District Court, Northern      Class Certification
     Jonathan Murdough and all others                   Unfair Competition Law,       District of California (Oakland    (Damages)
     similarly situated v. Facebook, Inc.               Breach of Implied Duty to     Division)                          Analysis
                                                        Perform with Reasonable
                                                        Care

28   Shamrell et al. v. Apple, Inc. (Case No.       P   Class Action - Consumers      Superior Court of California,      Class Certification
     37-2013-00055830)                                  Legal Remedies Act,           County of San Diego                (Damages)
                                                        Breach of Express and                                            Analysis
                                                        Implied Warranty, Violation
                                                        of Song-Beverly Act,
                                                        Magnuson-Moss Warranty
                                                        Act, California Unfair
                                                        Competition




                                                                    Page 9 of 22
                 Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 83 of 95

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                        Work                  Retained
     Lawsuit                                           Type                          Court                              Performed             Expert

29   Alfred, Barrish, and all others similarly   P     Class Action - Employment     U.S. District Court, Central       Class Certification
     situated v. Pepperidge Farm, Inc. (Case           (Failure to Pay California    District of California             (Damages)
     No. 2:14-cv-07086)                                Overtime Compensation                                            Analysis
                                                       and other Misc.
                                                       Allegations) and Violations
                                                       of the Unfair Competition
                                                       Law; and Representative
                                                       Action Complaint for Civil
                                                       Penalties Under Labor
                                                       Code Private Attorney
                                                       General Act

30   In re Textile Rental Services Litigation    Both Class Action - Fraud and       Circuit Court of Barbour County,   Valuation of
     (Case No. CV-05-19)                              Breach of Contract             Alabma (Clayton Division)          settlement
                                                                                                                        agreement

31   Hasemann and Hoth and all others            P     Class Action - Fraudulent     U.S. District Court, Eastern       Class Certification
     similarly situated v. Gerber Products             Concealment, Intentional      District of New York               (Damages)
     Co. (Case No. 1:15-cv-02995)                      Misrepresentation,                                               Analysis
                                                       Negligent
                                                       Misrepresentation, and
                                                       Violations of New York's
                                                       General Business Law

32   Callaway, Callaway, and all others   P            Class Action - Fraudulent     U.S. District Court, Central       Class Certification
     similarly situated v. Mercedes-Benz               Non-Disclosure, Violations    District of California             (Damages)
     USA, LLC and Mission Imports d/b/a                of CA Business and                                               Analysis
     Mercedes-Benz of Laguna Niguel (Case              Professions Code,
     No. 8:14-cv-02011)                                Violations of CA
                                                       Consumers Legal
                                                       Remedies Act

33   Tomassini, and all others similarly         P     Class Action - Unfair and     U.S. District Court, Northern      Class Certification
     situated v. FCA US LLC (f/k/a Chrysler            Deceptive Trade Practices,    District of New York               (Damages)
     Group LLC) (Case No. 3:14-cv-01226)               Breach of Express                                                Analysis
                                                       Warranty,

34   Paula Bernal, et al. (Class) v.             P     Class Action - Unfair         U.S. District Court, Northern      Class Certification
     Southwestern & Pacific Specialty                  Competition and Violation     District of California (Oakland    (Damages)
     Finance, Inc. DBA Check 'N Go (Case               of California Finance         Division)                          Analysis
     No. 4:12-cv-05797)                                Lender's Law

35   Schmitz and Steward, et al. v. Wal-Mart     P     Class Action - Unfair         U.S. District Court, Eastern       Class Certification
     Stores, Inc.                                      Competition, Consumer         District of California             (Damages)
                                                       Legal Remedies Act, False                                        Analysis
                                                       Advertising

36   Perez, et al. v. First American Title       P     Class Action - Unjust         U.S. District Court, District of   Class Certification
     Insurance Company                                 Enrichment and Unfair         Arizona                            (Damages)
                                                       Discriminatin                                                    Analysis

37   O'Donovan et al. (Class) v. CashCall,       P     Class Action - Unlawful /     U.S. District Court, Northern      Class Certification
     Inc.                                              Unfair Business Practices     District of California             (Damages)
                                                       and Other Misc. Violations                                       Analysis




                                                                 Page 10 of 22
                  Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 84 of 95

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                         Work                  Retained
     Lawsuit                                          Type                            Court                              Performed             Expert

38   In RE: Monat Hair Care Products              P   Class Action - Violation of     U.S. District Court, Southern      Class Certification
     Marketing, Sales Practices, and                  FL Deceptive / Unfair           District of Florida (Miami         (Damages)
     Products Liability Litigation                    Trade Practices Act,            Division)                          Analysis
                                                      Violation of Magnuson-
                                                      Moss Warranty Act, Breach
                                                      of Implied Warranty of
                                                      Merchantability, Violation of
                                                      Express Warranty, and
                                                      Misc. state consumer
                                                      protection / fraud /
                                                      advertising claims

39   Manemeit and all others similarly            P   Class Action - Violation of     U.S. District Court, Eastern       Class Certification
     situated v. Gerber Products Co. d/b/a            the Florida Deceptive and       District of New York               (Damages)
     Nestle Nutrition, Nestle Infant Nutrition,       Unfair Trade Practices Act,                                        Analysis
     and Nestle Nutrition North America               Misleading advertising
     (Case No. 2:17-cv-00093)                         (Florida), Violation of the
                                                      Wisconsin Deceptive Trade
                                                      Practices Act, and False
                                                      Representations
                                                      (Wisconsin)

40   Keskinen and all other similarly situated    P   Class Action - Violations of    U.S. District Court, Central       Class Certification
     v. Edgewell Personal Care Co.;                   CA Unfair Competition           District of California             (Damages)
     Edgewell Personal Care, LLC; Edgewell            Law, CA Consumer Legal                                             Analysis
     Personal Care Brands, LLC; Playtex               Remedies Act, and CA
     Products, LLC; and Sun                           False Advertising Law;
     Pharmeceuticals, LLC (Case No. 2:17-             Fraud / Intentional and
     cv-07721)                                        Negligent Mispresentation;
                                                      Breach of Express/Implied
                                                      Warranty; etc.

41   IntegrityMessageBoards.com and all           P   Class Action - Violations of    U.S. District Court, Northern      Class Certification
     others similarly situated v. Facebook,           California’s Unfair             District of California (Oakland    (Damages)
     Inc. (Case No. 4:18-cv-05286)                    Competition Law                 Division)                          Analysis
                                                      Cal. Bus. & Prof. Code §§
                                                      17200, et seq.

42   Helen Krukas, Andrea Kushim, and             P   Class Action - Violations of    U.S. District Court, District of   Class Certification
     George Luke, and all others similarly            DC Consumer Protection          Columbia                           (Damages)
     situated v. AARP, Inc.; AARP Services,           Procedures Act, Breach of                                          Analysis
     Inc.; and AARP Insurance Plan (Case              Fiduciary Duty,
     No. 1:18-cv-01124)                               Conversion, Fraudulent
                                                      Concealment, and Unjust
                                                      Enrichment

43   Greene and Wilkerson and all others          P   Class Action - Violations of    U.S. District Court, Eastern       Class Certification
     similarly situated v. Gerber Products            OH Consumer Sales               District of New York               (Damages)
     Co. (Case No. 1:16-cv-01153)                     Practices Act, Violation of                                        Analysis
                                                      the OH Deceptive Trade
                                                      Practices Act, Violations of
                                                      the NC Unfair and
                                                      Deceptive Trade Practices
                                                      Act, Fraudulent
                                                      Concealment, Intentional /
                                                      Negligent Misrepresentation

44   Gilbert et al. v. MoneyMutual, LLC et al.    P   Class Action - Violations of    U.S. District Court, Northern      Class Certification
     (Case No. 4:13-cv-01171)                         the California Deferred         District of California, Oakland    (Damages)
                                                      Deposit Transaction Law,        Division                           Analysis
                                                      Violations of California’s
                                                      Unfair Competition Law,
                                                      Racketeering Influenced
                                                      and Corrupt Organizations
                                                      Act




                                                                 Page 11 of 22
                  Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 85 of 95

                                                    GREGORY A. PINSONNEAULT
                                              CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                         Work               Retained
     Lawsuit                                            Type                          Court                              Performed          Expert

45   Champion Residential Services, Inc. v.         D   Copyright Infringement        U.S. District Court, District of   Damages Analysis
     Sierra Air, Inc. et al. (Case No. 3:19-cv-                                       Nevada
     00375)

46   Weinrib v. Williams-Sonoma, Inc., et al.       D   Copyright Infringement        U.S. District Court, Southern      Damages Analysis
                                                                                      District of New York

47   CrowdStrike, Inc. v. NSS Labs, Inc.            P   Copyright Infringement,       U.S. District Court, District of   Damages Analysis
     (Case No. 1:17-cv-00146)                           Misappropriation of Trade     Delaware
                                                        Secrets, False Advertising,
                                                        Breach of Contract,
                                                        Tortious Interference with
                                                        Contract, Fraud, Violation
                                                        of the Computer Fraud and
                                                        Abuse Act

48   XimpleWare Corp. v. Versata Software,          P   Copyright Infringement,       U.S. District Court, Northern      Damages Analysis
     Inc. f/k/a Trilogy Software, Inc. et al.           Violation of Lanham Act       District of California
     (Case No. 3:13-cv-05160)                           43(a), Breach of Contract,
                                                        Unfair Competition

49   Holtzclaw v. CertainTeed Corp.                 D   Employment                    U.S. District Court, Eastern       Damages Analysis
                                                                                      District of California (Fresno)

50   Jeannine Clark v. AmTrust E&S                  D   Employment                    U.S. District Court, Northern      Damages Analysis
     Insurance Services, Inc., Amtrust North                                          District of California
     America, Inc., AmTrust Financial
     Services, Inc., and Tony Weddle (Case
     No. 3:16-cv-05561)

51   Martin (Individual) v. Ricoh Americas          D   Employment                    Judicial Arbitration and           Damages Analysis
     Corporation et al.                                                               Mediation Services (JAMS)

52   Quintana v. AAA Business Supplies, LP          D   Employment                    American Arbitration Association   Damages Analysis
     d/b/a AAA Business Supplies and
     Interiors

53   Dennis E. Munson v. Splice                     D   Employment (Unlawful          U.S. District Court, Northern      Damages Analysis
     Communications, Inc., Andrew Coan,                 Retaliation, Breach of        District of California
     and Scott Bischoff (Case No. 3:12-cv-              Agreement, Violation of
     05089)                                             Labor Code, and Other
                                                        Misc. Allegations)

54   United States of America ex rel. R.C.          D   False Claims Act (Qui Tam)    U.S. District Court, Southern      Liability and
     Taylor, III v. Mario Gabelli, et al. (03-cv-                                     District of New York               Damages Analysis
     08762)

55   Grewal (Individual) v. Choudhury               P   Fraud and Deceit,             U.S. District Court, Northern      Damages Analysis
     (Individual)                                       Recovery on a Promissory      District of California
                                                        Note

56   The Vineyard House, LLC v.                     P   Lanham Act (False             U.S. District Court, Northern      Damages Analysis
     Constellation Brands U.S. Operations,              Advertising and False         District of California (Oakland
     Inc. (Case No. 4:19-cv-01424-YGR)                  Designation of Origin),       Division)
                                                        Violations of CA False
                                                        Advertising Law

57   JCM American Corporation v. Mars               P   Misappropriation (Theft) of   Nevada District Court, Clark       Damages Analysis
     Electronics International, Inc., Thomas            Trade Secrets                 County; Case No. A507304
     P. Nugent

58   UniRam Technology, Inc. v. Monolithic          P   Misappropriation (Theft) of   U.S. District Court, Northern      Damages Analysis
     System Technology, Taiwan                          Trade Secrets                 District of California. Case No.
     Semiconductor Manufacturing                                                      CV-04-01268-VRW
     Company, Ltd., TSMC North America



                                                                   Page 12 of 22
                 Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 86 of 95

                                                 GREGORY A. PINSONNEAULT
                                           CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                        Work               Retained
     Lawsuit                                          Type                          Court                               Performed          Expert

59   Nevada Heat Treating, Inc. v. Sulphco,       P   Misappropriation (Theft) of   Nevada District Court, Washoe       Damages Analysis
     Inc.                                             Trade Secrets, Breach of      County
                                                      Contract

60   Vesta Corp. v. Amdocs Management             D   Misappropriation (Theft) of   U.S. District Court, District of    Damages Analysis
     Ltd. and Amdocs, Inc. (Case No. 3:14-            Trade Secrets, Breach of      Oregon (Portland Division)
     cv-01142)                                        Contract

61   Creative Concepts Software, Inc. v.          D   Misappropriation (Theft) of   U.S. District Court, Central        Damages Analysis
     Mobiletech Solutions, Inc., et al. (Case         Trade Secrets, Breach of      District of California (Southern
     No. SA CV 05-00670)                              Contract & Tortious           Division)
                                                      Interference, Lanham Act
                                                      (False Advertising)

62   Elemental LED, LLC and Elemental             P   Misappropriation (Theft) of   Superior Court of California,       Damages Analysis
     LED, Inc. v. Alan B. Rose, Lighting              Trade Secrets, Breach of      County of Los Angeles, Central
     Management Group, and Alloy LED,                 Contract, and Breach of       District
     LLC (Case No. BC602281)                          Implied Covenant of Good
                                                      Faith and Fair Dealing

63   Elemental LED, LLC and Elemental             P   Misappropriation (Theft) of   Nevada District Court, Washoe       Damages Analysis
     LED, Inc. v. Maxwell E. Darling (Case            Trade Secrets, Breach of      County
     No. CV15-02247)                                  Contract, and Breach of
                                                      Implied Covenant of Good
                                                      Faith and Fair Dealing

64   Macsolutions, Inc. v. Apple Computer,        P   Misappropriation (Theft) of                                       Damages Analysis
     Inc.                                             Trade Secrets, Breach of
                                                      Contract, Fraud

65   BladeRoom Group Limited, et al., v.          P   Misappropriation (Theft) of   U.S. District Court, Northern       Damages Analysis
     FaceBook, Inc. (Case No. 5:15-cv-                Trade Secrets, Breach of      District of California - San Jose
     01370)                                           Contract, Unfair Business     Division
                                                      Practices / Unfair
                                                      Competition; Breach of
                                                      Covenant of Good Faith &
                                                      Fair Dealing

66   PQ Labs, Inc. v. Yang Qi, ZaagTech           D   Misappropriation (Theft) of   U.S. District Court, Northern       Damages Analysis
     Inc., Jinpeng Li, and Haipeng Li (Case           Trade Secrets, Copyright      District of California, Oakland
     No. 4:12-cv-00450)                               Infringement, Trademark       Division
                                                      Infringement, Lanham Act
                                                      Violations, and Other Misc.
                                                      Allegations

67   Ameranth, Inc. v. Genesis Gaming             D   Misappropriation (Theft) of   U.S. District Court, Central        Damages Analysis
     Solutions, Inc., et al. (Case No. 8:11-cv-       Trade Secrets, Interference   District of California
     00189)                                           with Contractual Relations,
                                                      Interference with
                                                      Prospective Economic
                                                      Advantage, Patent
                                                      Infringement

68   Waymo LLC v. Uber Technologies, Inc.;        P   Misappropriation (Theft) of   U.S. District Court, Northern       Damages Analysis
     Ottomotto LLC; Otto Trucking LLC                 Trade Secrets, Patent         District of California (San
     (Case No. 3:17-cv-00939)                         Infringement, Violation of    Francisco Division)
                                                      CA Bus. & Prof. Code
                                                      17200

69   IV League, Inc. v. Pharmaco, Inc. et al      D   Misappropriation (Theft) of   Superior Court of the State of      Damages Analysis
                                                      Trade Secrets, Unfair         California
                                                      Business Practices




                                                                 Page 13 of 22
                 Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 87 of 95

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                       Work                  Retained
     Lawsuit                                          Type                          Court                              Performed             Expert

70   North American Title v. Liberty Title      D     Misappropriation (Theft) of   Superior Court of the State of     Damages Analysis
     Company                                          Trade Secrets, Unfair         California (Contra Costa County)
                                                      Business Practices,
                                                      Intentional Interference

71   Global Sign, LLC et al. v. Merto           P     Misappropriation (Theft) of   Superior Court of the State of     Damages Analysis
     (individual) et al.                              Trade Secrets, Unfair         California (Orange County)
                                                      Competition, Theft of Trade
                                                      Name, Breach of Contract

72   Ajaxo, Inc. v. E*Trade Group, Inc et al.   D     Misappropriation (Theft)of    Superior Court of Califonia,       Damages Analysis
                                                      Trade Secrets, Breach of      County of Santa Clara
                                                      Contract

73   Boston Scientific Corp.; BostonScientific D      Misappropriation of Trade     U.S. District Court, Northern      Damages Analysis
     SciMed, Inc.; and Fortis Advisors v.             Secrets Under CA UTSA,        District of California (San
     BioCardia, Inc. (Case No. 3:19-cv-               Breach of Contract,           Francisco Division)
     05645)                                           Correction of Inventorship

74   Consulting work for Cohen and              N/A   Non-Litigation Consulting     N/A                                Design Financial
     ProCinea                                                                                                          Analytical Model

75   Consulting work for COMPTEL/ALTS           N/A   Non-Litigation Consulting     N/A                                Prepare FCC
                                                                                                                       Comment
                                                                                                                       Analyzing Local
                                                                                                                       Phone Pricing

76   Consulting work for Fidelity Investments   N/A   Non-Litigation Consulting     N/A                                Analyze Trading
                                                                                                                       Data for Evidence
                                                                                                                       of Wrongful
                                                                                                                       Conduct

77   Consulting work for Lloyds of London       N/A   Non-Litigation Consulting     N/A                                Analyze Lloyds
                                                                                                                       Insurance Liability
                                                                                                                       Related to Enron

78   Consulting work for Sprint                 N/A   Non-Litigation Consulting     N/A                                Prepare Comment
                                                                                                                       for Texas PUC

79   Consulting work for Sprint and Nextel      N/A   Non-Litigation Consulting     N/A                                Merger Analysis
     realted to their proposed merger

80   Consulting work for Telstra                N/A   Non-Litigation Consulting     N/A                                Perform
                                                                                                                       Benchmarking
                                                                                                                       Study

81   Consulting work for Vodafone               N/A   Non-Litigation Consulting     N/A                                Prepare Comment
                                                                                                                       for EU on Cellular
                                                                                                                       Roaming Charges

82   Licensing Consulting related to            N/A   Non-litigation Consulting     N/A                                Licensing
     automobile battery systems                       (Licensing)                                                      Consulting

83   Licensing Consulting related to Casino     N/A   Non-litigation Consulting     N/A                                Licensing
     Gaming (cannot disclose due to                   (Licensing)                                                      Consulting
     confidentiality agreement)

84   Licensing Consulting related to casino     N/A   Non-litigation Consulting     N/A                                Licensing
     gaming devices                                   (Licensing)                                                      Consulting

85   Licensing Consulting related to casino     N/A   Non-litigation Consulting     N/A                                Licensing
     gaming systems                                   (Licensing)                                                      Consulting




                                                                 Page 14 of 22
                 Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 88 of 95

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                           Work         Retained
     Lawsuit                                           Type                        Court   Performed    Expert

86   Licensing Consulting related to             N/A   Non-litigation Consulting   N/A     Licensing
     computers, printers, and enterprise               (Licensing)                         Consulting
     hardware

87   Licensing Consulting related to             N/A   Non-litigation Consulting   N/A     Licensing
     computers, printers, tablets, and                 (Licensing)                         Consulting
     enterprise hardware

88   Licensing Consulting related to             N/A   Non-litigation Consulting   N/A     Licensing
     enterprise and security software                  (Licensing)                         Consulting

89   Licensing Consulting related to hearing     N/A   Non-litigation Consulting   N/A     Licensing
     instruments                                       (Licensing)                         Consulting

90   Licensing Consulting related to             N/A   Non-litigation Consulting   N/A     Licensing
     insurance                                         (Licensing)                         Consulting

91   Licensing Consulting related to internet    N/A   Non-litigation Consulting   N/A     Licensing
     advertising                                       (Licensing)                         Consulting

92   Licensing consulting related to             N/A   Non-litigation Consulting   N/A     Licensing
     networking equipment                              (Licensing)                         Consulting

93   Licensing Consulting related to             N/A   Non-litigation Consulting   N/A     Licensing
     operating system software                         (Licensing)                         Consulting

94   Licensing Consulting related to printers    N/A   Non-litigation Consulting   N/A     Licensing
     and scanners                                      (Licensing)                         Consulting

95   Licensing Consulting related to printers    N/A   Non-litigation Consulting   N/A     Licensing
     and scanners                                      (Licensing)                         Consulting

96   Licensing Consulting related to printers    N/A   Non-litigation Consulting   N/A     Licensing
     and scanners                                      (Licensing)                         Consulting

97   Licensing Consulting related to printers,   N/A   Non-litigation Consulting   N/A     Licensing
     computers, and storage systems                    (Licensing)                         Consulting

98   Licensing Consulting related to printers,   N/A   Non-litigation Consulting   N/A     Licensing
     scanners and cameras                              (Licensing)                         Consulting

99   Licensing Consulting related to printers,   N/A   Non-litigation Consulting   N/A     Licensing
     scanners, and cameras                             (Licensing)                         Consulting

100 Licensing Consulting related to printers, N/A      Non-litigation Consulting   N/A     Licensing
    scanners, cameras, and medical devices             (Licensing)                         Consulting

101 Licensing Consulting related to              N/A   Non-litigation Consulting   N/A     Licensing
    Providers of Cellular Service                      (Licensing)                         Consulting

102 Licensing Consulting related to retail       N/A   Non-litigation Consulting   N/A     Licensing
    banking                                            (Licensing)                         Consulting

103 Licensing Consulting related to server       N/A   Non-litigation Consulting   N/A     Licensing
    operating systems                                  (Licensing)                         Consulting

104 Licensing Consulting related to servers      N/A   Non-litigation Consulting   N/A     Licensing
    and middleware software                            (Licensing)                         Consulting

105 Licensing Consulting related to servers,     N/A   Non-litigation Consulting   N/A     Licensing
    storage systems, and middleware                    (Licensing)                         Consulting
    software

106 Licensing Consulting related to social       N/A   Non-litigation Consulting   N/A     Licensing
    networking platforms                               (Licensing)                         Consulting



                                                                  Page 15 of 22
                  Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 89 of 95

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                        Work                  Retained
      Lawsuit                                          Type                        Court                                Performed             Expert

107 Licensing Consulting related to tablet       N/A   Non-litigation Consulting   N/A                                  Licensing
    devices and advertising                            (Licensing)                                                      Consulting

108 Licensing Consulting related to video        N/A   Non-litigation Consulting   N/A                                  Licensing
    game systems                                       (Licensing)                                                      Consulting

109 Advanced Neuromodulation Systems,            P     Patent Infringement         U.S. District Court, Eastern         Damages Analysis
    Inc. v. Advanced Bionics Corporation                                           District of Texas (Sherman
    (Civil No. 4:04cv131)                                                          Division)

110 Aircraft Technical Publishers v.             P     Patent Infringement         U.S. District Court, Northern        Damages Analysis
    Avantext, Inc.                                                                 District of California (San
                                                                                   Francisco Division)

111 AllVoice Developments v. Microsoft           P     Patent Infringement         U.S. District Court, Western         Damages Analysis
    Corp.                                                                          District of Washington

112 Altana Pharma, AG and Wyeth v. Teva          D     Patent Infringement         U.S. District Court, District of     Declaration related
    Pharmaceuticals USA, Inc. and Teva                                             New Jersey                           to Motion for
    Pharmaceuticals, Ltd.                                                                                               Injunction

113 Ameranth, Inc. v. Genesis Gaming             D     Patent Infringement         U.S. District Court, Central         Damages Analysis
    Solutions, Inc., et al. (Case No. 8:13-cv-                                     District of California
    00720)

114 Apple Inc. v. Samsung Electronics Co.,       D     Patent Infringement         U.S. District Court, Northern        Damages Analysis
    Ltd. et al. (Case No. 12-cv-00630)                                             District of California

115 Bally Technologies, Inc. v. Business         P     Patent Infringement         U.S. District Court, District of     Damages Analysis
    Intelligence Systems Solutions, Inc.                                           Nevada

116 Bee Stinger, LLC v. Leven Industries         D     Patent Infringement         U.S. District Court, District of     Damages Analysis
    (Case No. 2:13-cv-00026)                                                       Utah

117 Big Baboon, Inc. v. Dell Inc. et al.         P     Patent Infringement         U.S. District Court, Central         Damages Analysis
                                                                                   District of California (Western
                                                                                   Division)

118 Charles E. Hill & Associates, Inc. v.        P     Patent Infringement         U.S. District Court, Eastern         Damages Analysis
    Abercrombie & Fitch Co., et al.                                                District of Texas (Marshall
                                                                                   Division)

119 Charles E. Hill & Associates, Inc. v. Abt    P     Patent Infringement         U.S. District Court, Eastern         Damages Analysis
    Electronics, Inc. et al. (2:09-cv-00313)                                       District of Texas (Marshall
                                                                                   Division)

120 Commonwealth Scientific and Industrial       P     Patent Infringement         U.S. District Court, Eastern         Damages Analysis
    Research Organization v. Toshiba et al.                                        District of Texas (Tyler Division)

121 Convolve, Inc. v. Dell, Inc. et al.          P     Patent Infringement         U.S. District Court, Eastern         Damages Analysis
                                                                                   District of Texas (Marshall
                                                                                   Division)

122 Datcard Systems Inc. v. Codonics, Inc.       P     Patent Infringement         U.S. District Court, Central         Damages Analysis
                                                                                   District of California

123 Dominion Assets LLC v. Masimo Corp.          D     Patent Infringement         U.S. District Court, Northern        Damages Analysis
    and Cercacor Laboratories, Inc. (Case                                          District of California, Oakland
    No. 5:12-cv-02773)                                                             Division

124 Dominion Assets LLC v. Masimo Corp.          D     Patent Infringement         U.S. District Court, Northern        Damages Analysis
    and Cercacor Laboratories, Inc. (Case                                          District of California, Oakland
    No. 5:14-cv-03002)                                                             Division




                                                                  Page 16 of 22
                  Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 90 of 95

                                                  GREGORY A. PINSONNEAULT
                                            CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                  Work               Retained
     Lawsuit                                       Type                      Court                                Performed          Expert

125 Eagle Harbor Holdings LLC and              P   Patent Infringement       U.S. District Court, Western         Damages Analysis
    MediusTech, LLC v. Ford Motor Co.                                        District of Washington (Tacoma)
    (Case No. 3:11-cv-05503)

126 Eolas Technologies Inc. v. Adobe           D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Systems Inc., et al. (client is Texas                                    District of Texas (Tyler Division)
    Instruments Inc.)

127 Extang Corp.; UnderCover, Inc.; and     P      Patent Infringement       U.S. District Court, District of     Damages Analysis
    Laurmark Enterprises, Inc. d/b/a BAK                                     Delaware
    Industries v. Truck Accessories Group,
    LLC d/b/a LEER, Inc. (Case No. 1:19-cv-
    00923)

128 Function Media LLC v. Google, Inc. and     D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Yahoo!, Inc.                                                             District of Texas (Marshall
                                                                             Division)

129 FutureLogic, Inc. v. Nanoptix, Inc.        D   Patent Infringement       U.S. District Court, Central         Damages Analysis
                                                                             District of California (Western
                                                                             Division)

130 GraphOn Corp v. Classified Ventures,       P   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    LLC et al.                                                               District of Texas (Marshall
                                                                             Division)

131 GraphOn Corp. v. Juniper Networks, Inc. P      Patent Infringement       U.S. District Court, Eastern         Damages Analysis
                                                                             District of Texas (Marshall
                                                                             Division)

132 GraphOn v. AutoTrader.com, Inc.            P   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
                                                                             District of Texas (Marshall
                                                                             Division)

133 Guest Tek Interactive Entertainment        D   Patent Infringement       U.S. District Court, District of     Damages Analysis
    LTD. v. Nomadix, Inc. (Civil Action No.                                  Delaware
    18-1394)

134 Huawei Technologies Co., Ltd.; Huawei      P   Patent Infringement       U.S. District Court, Western         Damages Analysis
    Device Co., Ltd.; and Huawei Digital                                     District of Texas (Waco Division)
    Technologies (Chengdu) Co., Ltd. v.
    Verizon Communications, Inc.; Cellco
    Partnership D/B/A Verizon Wireless;
    and Verizon Business Networks
    Services, Inc.

135 In Re: Copaxone 775 Patent Litigation      P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    (Teva Pharmaceuticals USA, Inc. et al.                                   Delaware
    v. Sandoz, Inc. et al.) - Case No. 16-
    1267-GMS)

136 In re: NeuroGrafix ('360) Patent           D   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Litigation, retained by Toshiba America                                  Massachusetts
    Medical Systems and Toshiba Medical
    Systems Corp. (MDL No. 13-md-2432)

137 INAG, Inc. and Mark H. Jones and           P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Sheryle L. Jones as Trustees of the                                      Nevada
    Mark Hamilton Jones and Sheryle Lynn
    Jones Family Trust U/A/D November 7,
    2013 v. Richar, Inc. (Case No. 2:16-cv-
    00722)




                                                             Page 17 of 22
                  Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 91 of 95

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                   Work               Retained
      Lawsuit                                       Type                      Court                                Performed          Expert

138 Intel Corp., et al. v. Commonwealth         D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Scientific and Industrial Research                                        District of Texas (Tyler Division)
    Organisaztion

139 Intellectual Ventures I LLC and          P      Patent Infringement       U.S. District Court, District of     Damages Analysis
    Intellectual Ventures II LLC v. Symantec                                  Delaware
    Corp. (Case No. 1:13-cv-00440)

140 Intellectual Ventures I LLC v. Check        P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Point Software Technologies Ltd. Et al.                                   Delaware
    (Case No. 10-cv-1067)

141 Intellectual Ventures I LLC v. Trend        P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Micro Inc. and Trend Micro, Inc. (USA)                                    Delaware
    (Case No. 12-cv-01581)

142 Intellectual Ventures I LLC, et al. v.      P   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Capital One Financial Corp., et al.                                       District of Virginia (Alexandria
    (Case No. 1:13-cv-00740)                                                  Division)

143 Intellectual Ventures I LLC, et al. v.      P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Capital One Financial Corp., et al.                                       Maryland (Greenbelt Division)
    (Case No. 8-14-cv-00111)

144 Intellectual Ventures I LLC, et al. v.      P   Patent Infringement       U.S. District Court, Western         Damages Analysis
    PNC Financial Services Group, Inc., et                                    District of Pennsylvania
    al. (Case No. 2:13-cv-00740)

145 Intellectual Ventures II LLC v.             P   Patent Infringement       U.S. District Court, Western         Damages Analysis
    Commerce Bancshares, Inc. and                                             District of Missouri - Central
    Commerce Bank (Case No. 2:13-cv-                                          Division
    04160)

146 Intellectual Ventures II LLC v. JP          P   Patent Infringement       U.S. District Court, Southern        Damages Analysis
    Morgan Chase & Co. et al. (Case No.                                       District of New York
    1:13-cv-03777)

147 Intellectual Ventures II LLC v. SunTrust    P   Patent Infringement       U.S. District Court, Northern        Damages Analysis
    Banks, Inc. and SunTrust Bank (Case                                       District of Georgia - Atlanta
    No. 1:13-cv-02454)                                                        Division

148 Japan Cash Machine Co. Ltd. and JCM         P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    American Corp. v. MEI, Inc.                                               Nevada

149 JS Products, Inc. v. Kabo Tool Co. et al.   P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    (2:11-cv-01856)                                                           Nevada

150 Juniper Networks, Inc. v. GraphOn           D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Corp. et al.                                                              District of Virginia (Alexandria
                                                                              Division)

151 Light Guard Systems, Inc. v. Spot           P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Devices, Inc.                                                             Nevada

152 Marvell v. Commonwealth Scientific and      D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Industrial Research Organization                                          District of Texas (Tyler Division)

153 Masimo Corp. v. Philips Electronics         P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    North America Corp. and Philips                                           Delaware
    Medizin Systeme Boblingen GMBH
    (Civil Action No. 09-80)




                                                              Page 18 of 22
                  Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 92 of 95

                                                  GREGORY A. PINSONNEAULT
                                            CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                    Work               Retained
      Lawsuit                                        Type                      Court                                Performed          Expert

154 Masimo Corp. v. Philips Electronics          P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    North America Corp. and Philips                                            Delaware
    Medizin Systeme Boblingen GMBH
    (Civil Action No. 11-742)

155 MEI, Inc. v. JCM American Corp. and          D   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Japan Cash Machine Co. Ltd.                                                New Jersey

156 Microscan Systems, Inc. v. Cognex            P   Patent Infringement       U.S. District Court, Western         Damages Analysis
    Corp. et al.                                                               District of Washington (Seattle)

157 Microsoft Corp. v. St. Clair Intellectual    D   Patent Infringement       U.S. District Court, District of     Damages and
    Property Consultants, Inc.                                                 Delaware                             Econometric
                                                                                                                    Analysis

158 Microsoft Corp., et al. v. Commonwealth D        Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Scientific and Industrial Research                                         District of Texas (Tyler Division)
    Organisaztion

159 Microunity Systems Engineering, Inc. v.      D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Acer Inc., et al. (client: Texas                                           District of Texas (Marshall
    Instruments Inc.; Motorola Mobility, Inc.;                                 Division)
    LG Electronics, Inc.; LG Electronics
    Mobilecomm U.S.A., Inc.; Nokia Corp.;
    and Nokia Inc.)

160 Motorola Mobility, Inc. v. Microsoft Corp. P     Patent Infringement       U.S. District Court, Southern        Damages Analysis
                                                                               District of Florida

161 Otter Products, LLC v. Treefrog              P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Developments, Inc. d/b/a LifeProof                                         Colorado
    (Case No. 1:11-cv-02180)

162 Paid Search Engine Tools, LLC v.             D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Google, Inc. and Microsoft Corp.                                           District of Texas (Marshall
                                                                               Division)

163 Papyrus Technology Corp. v. New York         P   Patent Infringement       U.S. District Court, Southern        Damages Analysis
    Stock Exchange, Inc.                                                       District of New York

164 Power Integrations, Inc. v. Fairchild        D   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Semiconductor Intl. et al.                                                 Delaware

165 Premier International Associates, LLC v. P       Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Microsoft Corp. et al.                                                     District of Texas (Marshall
                                                                               Division)

166 Qualcomm, Inc v. Broadcom Corp.              D   Patent Infringement       U.S. District Court, Southern        Damages Analysis
    (Case No. 05 CV 1662 B (DLM))                                              District of California

167 Richtek Technology Corp. v. uPI              P   Patent Infringement       U.S. District Court, Northern        Damages Analysis
    Semiconductor Corp. et al. (Case No.                                       District of California
    3:09-cv-05659)

168 Semcon IP Inc. v. MediaTek Inc. and          D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    MediaTek USA Inc. (Case No. 2:16-cv-                                       District of Texas (Marshall
    00438)                                                                     Division)

169 Semcon IP Inc. v. Texas Instruments          D   Patent Infringement       U.S. District Court, Eastner         Damages Analysis
    Inc. (Case No. 2:16-cv-00440)                                              District of Texas (Marshall
                                                                               Division)

170 Silicon Graphics, Inc. v. ATI                D   Patent Infringement       U.S. District Court, Western         Damages Analysis
    Technologies, Inc.                                                         District of Wisconsin




                                                               Page 19 of 22
                  Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 93 of 95

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                    Work               Retained
      Lawsuit                                       Type                      Court                                 Performed          Expert

171 Sky Zone, LLC v. Raymond et al. (Case       P   Patent Infringement       U.S. District Court, District of      Damages Analysis
    No. 3:11-cv-00141)                                                        Nevada

172 St. Clair Intellectual Property             P   Patent Infringement       U.S. District Court, District of      Damages and
    Consultants, Inc. v. Acer, Inc. et al.                                    Delaware                              Econometric
                                                                                                                    Analysis

173 St. Clair Intellectual Property          P      Patent Infringement       U.S. District Court, District of      Damages and
    Consultants, Inc. v. Hewlett-Packard Co.                                  Delaware                              Econometric
                                                                                                                    Analysis

174 St. Jude Medical, Inc. et al. v. Access     D   Patent Infringement       U.S. District Court, Western          Damages Analysis
    Closure, Inc.                                                             District of Arkansas (Texarkana
                                                                              Division)

175 Symantec v. Microsoft Corp.                 P   Patent Infringement                                             Damages Analysis

176 TableMax IP Holdings, Inc., TableMax        P   Patent Infringement       U.S. District Court, District of      Damages Analysis
    Gaming, Inc., and Vegas Amusement,                                        Nevada
    Inc. v. Shuffle Master, Inc.

177 Townshend Intellectual Property, LLC v.     P   Patent Infringement       U.S. District Court, Northern         Damages Analysis
    Broadcom Corp.                                                            District of California (San Jose)

178 TV Interactive Corp. v. Microsoft Corp.     P   Patent Infringement       U.S. District Court, Norther          Damages Analysis
    (Case No. 02 C 02385)                                                     District of California (Oakland
                                                                              Division)

179 United Coin Machine, Co. v. Ardent          P   Patent Infringement       U.S. District Court, District of      Damages Analysis
    Progressive Systems and Games, LLC,                                       Nevada
    Golden Gaming, Inc., Golden Tavern
    Group, LLC, Golden Route Operations,
    LLC, Herbst Gaming, Inc., and E-T-T,
    Inc.

180 Universal Electronics Inc. v. Roku, Inc.    D   Patent Infringement       U.S. District Court, Central          Damages Analysis
    (Case No. 8:18-cv-01850)                                                  District of California (Southern
                                                                              Division)

181 University of South Florida Research        P   Patent Infringement       U.S. District Court, Northern         Damages Analysis
    Foundation, Inc. v. Brit Systems, Inc.                                    District of Texas (Dallas Division)
    (Case No. 3:18-cv-0250)

182 University of South Florida Research    P       Patent Infringement       U.S. District Court, District of      Damages Analysis
    Foundation, Inc. v. Fujifilm Medical                                      Connecticut
    Systems U.S.A., Inc. (Case No. 3:18-cv-
    00215)

183 UNOVA v. Hewlett Packard                    P   Patent Infringement       U.S. District Court, Central          Damages Analysis
                                                                              District of California (Western
                                                                              Division)

184 Versata Software, Inc. et al. v. SAP        D   Patent Infringement       U.S. District Court, Eastern          Damages Analysis
    America, Inc. et al.                                                      District of Texas (Marshall
                                                                              Division)

185 Volumetrics Medical Imaging v.              D   Patent Infringement       U.S. District Court, Middle           Damages Analysis
    Medison Co. et al.                                                        District of North Carolina

186 Walker Digital, LLC and Walker Digital      P   Patent Infringement       U.S. District Court, District of      Damages Analysis
    Lottery, LLC v. Multi-State Lottery                                       Delaware
    Association (Case No. 1:10-cv-01113)




                                                              Page 20 of 22
                  Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 94 of 95

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                       Work               Retained
     Lawsuit                                         Type                           Court                              Performed          Expert

187 Winn, Inc. v. Eaton Corp.                    P   Patent Infringement            U.S. District Court, Eastern       Damages Analysis
                                                                                    District of Michigan (Southern
                                                                                    Division)

188 XimpleWare Corp. v. Versata Software,        P   Patent Infringement            U.S. District Court, Northern      Damages Analysis
    Inc. f/k/a Trilogy Software, Inc. et al.                                        District of California
    (Case No. 3:13-cv-05161)

189 Nichia Corporation v. Seoul                  D   Patent Infringement            U.S. District Court, Northern      Damages Analysis
    Semiconductor, Ltd. and Seoul                    (Design Patent)                District of California
    Semiconductor, Inc.

190 Nike, Inc. v. Skechers U.S.A., Inc.          D   Patent Infringement            U.S. District Court, Central       Damages Analysis
    (Case No. 2:17-cv-08509)                         (Design Patents)               District of California

191 Snap-On Inc. v. Harbor Freight Tools         D   Patent Infringement            U.S. District Court, Eastern       Damages Analysis
    USA, Inc. (Case No. 16-C-1265)                   (Design Patents)               District of Wisconsin

192 Bally Gaming, Inc. v. Aristocrat             D   Patent Infringement            U.S. District Court, District of   Damages Analysis
    Technologies, Inc., Video Gaming                 (Design Patents);              Nevada
    Technologies, Inc., and Aristocrat               Trademark Infringement;
    Leisure Ltd. (Case No. 2:16-cv-02359)            False Designation of Origin
                                                     / Unfair Competition

193 Apple Inc. v. Samsung Electronics Co.,       D   Patent Infringement (Utility   U.S. District Court, Northern      Damages Analysis
    Ltd. et al. (Case No. 11-cv-01846)               and Design Patents), Trade     District of California
                                                     Dress Infringement and
                                                     Dilution, and Trademark
                                                     Infringement

194 BlackBerry Ltd. v. Typo Products LLC         P   Patent Infringement (Utility   U.S. District Court, Northern      Damages Analysis
    and Show Media LLC (Case No. 3:14-               and Design Patents), Trade     District of California
    cv-00023)                                        Dress Infringement and
                                                     Dilution, and Unfair
                                                     Business Practices

195 Masimo Corp. v. Shenzhen Mindray Bio- P          Patent Infringement,           U.S. District Court, Central       Damages Analysis
    Medical Electronics Co., LTD. (Case              Breach of Contract             District of California (Southern
    No. 8-12-cv-02206)                                                              Division)

196 Grace (Individual) v. California State       P   Personal Injury                N/A                                Damages Analysis
    Automobile Association

197 James Neighbor (individual) v. Owens         D   Personal Injury                Superior Court of California,      Damages Analysis
    Mortgage Investment Fund, et al.                                                County of Contra Costa

198 Jaramillo v. BCI Coca-Cola et al.            P   Personal Injury                Superior Court of California,      Damages Analysis
                                                                                    County of Madera

199 Ryder-Loomis (Individual) v. Allstate        P   Personal Injury                Superior Court of California,      Damages Analysis
    Insurance Co.                                                                   County of San Francisco

200 Weiss (Individual) v. Laderman               P   Personal Injury                Superior Court of California,      Damages Analysis
    (Individual)                                                                    County of San Francisco

201 LCA-Vision, Inc. d/b/a Las kPlus et al. v.   D   Tortious Interference with     Court of Common Pleas of Ohio,     Damages Analysis
    Vision Group Holdings, LC et al. (Case           Contract, Tortious             Hamilton County
    No. A1901821)                                    Interference with Business
                                                     Relations and/or Corporate
                                                     Raiding, Breach of
                                                     Contract, Breach of Duty of
                                                     Loyalty, and Civil
                                                     Conspiracy




                                                               Page 21 of 22
                 Case 4:18-cv-05286-PJH Document 156-2 Filed 12/23/20 Page 95 of 95

                                                  GREGORY A. PINSONNEAULT
                                            CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                    Work               Retained
     Lawsuit                                       Type                         Court                               Performed          Expert

202 Masimo Corp. and Cercacor                  P   Trade Secret                 U.S. District Court, Central        Damages Analysis
    Laboratories, Inc. v. True Wearables,          Misappropriation, Breach     District of California (Southern
    Inc. and Marcelo Lamego (Case No.              of Contract, Breach of       Division)
    8:18-cv-02001)                                 Fiduciary Duty, and Patent
                                                   Infringement

203 Aesthetica LLC v. LunchboxWax              P   Trademark Infringement       U.S. District Court, District of    Damages Analysis
    Holdings, LLC, Lunchbox Franchise,                                          Nevada
    LLC, and Rocketbox Ltd. (Case No.
    2:17-cv-01045)

204 Cross Trailers, Inc. v. Cross Trailer      D   Trademark Infringement       U.S. District Court, Western        Damages Analysis
    Manufacturing And Sales, LLC, et al.                                        District of Texas (Waco Division)

205 Puri v. Golden Temple of Oregon, LLC       D   Trademark Infringement       Arbitration Service of Portland     Damages Analysis

206 Snap Lock Industries, Inc. v. Swisstrax    D   Trademark Infringement,      U.S. District Court, District of    Damages Analysis
    Corp. (Case No. 2:17-cv-02742)                 False Advertising, Breach    Nevada
                                                   of Contract, Unfair
                                                   Competition

207 Rosetta Stone Ltd. v. Google Inc.          D   Trademark Infringement,      U.S. District Court, Eastern        Damages Analysis
                                                   False Representation, and    District of Virginia (Alexandria
                                                   Unfair Competition           Division)

208 John Fogerty v. Stuart Cook, Douglas       P   Trademark Infringement,      U.S. District Court, Central        Damages Analysis
    Clifford, and Poor Boy Productions, Inc.       Lanham Act Violations,       District of California
    (Case No. 2:15-cv-06069)                       Unfair Competition, Breach
                                                   of Contract

209 Gabriel et al. v. Idearc Media             D   Unfair Business Practices    U.S. District Court, Central        Damages Analysis
                                                                                District of California

210 Department of Enforcement v. Frank         D   Violations of NASD Rules     National Association of             Damages Analysis
    Quattrone                                                                   Securities Dealers

211 Dias v. Kaiser Permanente                  P   Wrongful Death               Mediation                           Damages Analysis




                                                             Page 22 of 22
